W’ILL   WILSON
A--             GICNEIIAL
                                     December 13, 1962

         Honorable Burton S. Burks, Sr.
         County Attorney
         Hdod County
         Granbury, Texas
                                       Opinion No. WW-1494
                                       Re: Applicationand lmplementa-
                                           tion of Article& 1677, 1678
                                           and 1679, V.C.S., relating
         Dear Mr. Burks:                   to county free libraries.
                You have requested the opinion of this office re-
         garding the applicationand Implementationof Articles
         1677, 1678 and 1679, Vernon's Civil Statutes, relating
         to county free libraries.
                 The pertinent articles are quoted:
                            "Article 1677.
                      "The coinmissionerscourt of any county
                 may establish,maintain, a'ndoperate within
                 their respective counties, county free Ii-
                 brarles In the manner and with t$e functions
                 prescribed in this title. The said court
                 shall also have the power and authority to
                 establish In co-operationwith another county
                 or counties a joint free county,libraryfor
                 the benefit of the co-operativecountlea."
                            "Article 1678.
                      "The commissionerscourt of any county
                 may establish county free libraries for that
                 part of such county lying outside of the in-
                 corporated cities and towns already maintaining
                 free public libraries and for suah additional
                 parts of such counties as may elect to become
                 a part of or to participate in such county
                 free library system. On their own Initiative,
                                                               .-   ..




Hon. Burton S. Burks, Sr., page 2 (w-1494)


       or whenpetitioned to do so by a majority
       of the voters of that part of the dounty
       to be affected, said‘court shall proceed
       to establish and provide for the maintenance
       of such library according to the further
       provisions of this title. The county ll-
       brary shall be located at the county seat
       i-nthe courthouse,unless more suitable
       quarters are available."
            "Article 1679.
           "The Cotixnissloners
                              Courts are hereby
      authorized to set aside annually from the
      General Tax Fund, or the Permanent Improve-
      ment Fund of the county, as the said Court
      Mayadetermine, sums for the~maintainingof
      freercounty libraries and for the erection
      of permanent improvementsand the~securlng
      of land for free county libraries,but not
      to exceed twelve cents (12$) on the One
      Hundred Dollar ($100) valuation of all
      property in such county outside of all in-
      corporated cities and towns already sup-
      porting a free public library, and upon
      all property within all Incorporatedcities
      and towns already supportinga free ll-
      brary, and upon all property within all ln-
      corporated altles and towns already sup-
      porting a free public library which have
      elected to become a part of such free li-
      brary systems provided in Title ‘35of the
      Revised Civil Statutes, for the purpose of
      maintaining county free libraries and for
      purchasing property therefor."
       The above statutes are remedial in nature, being ln-
tended to assist in the spread of public education through-
out the State. Thus the rule of liberal constructionap-
plies with full force. 39 Tex.Jur. 273, Statutes, Sec. 145.
Articles 1677, 1678 and~l679 are to be construed as a whole;
Article 1677 sets forth the general authority of a commls-
sloners court to establish county free libraries;Article
1678 provides the specific limits of the authority granted,
and delineates the mechanics for establishingthe said ll-
braries; Article 1679 sets out the means whereby the li-
braries shall be supported from tax funds. There is no con-
flict between the aforementionedstatutes, and no constitu-
tional question can reasonablybe raised.
c   .




        Hon. Burton S.   Burks,   Sr.,   Page 3 (WW-1494)


               By Article 1678, the commissionerscourt is authoriz-
        ed to establish county free libraries for that
                                                  -    sal;oaihe
        county lying outside of any incorporatedarea t a
        maintains public libraries. It has been ascertainedthat
        there is no free pub11 library anywhere In Hood County or
        the incorporatedareasctherein. It is, therefore, quite
        clear that the provisions of Article 1678 would apply to
        Hood County in its entirety. A library establishedpursuant
        to that statute would service the entire county.
               It has been contended that Article 1677 grants to the
        commissionerscourt complete discretion regarding the establish-
        ment of a county free library. A simple reading of the statutes
        as a whole reveals that contention to be untenable. The com-
        misloners court has discretionup until the time a majority of
        the voters in the affected area, i.e., the whole of Hood County,
        petition the court for the establishmentof a county free ll-
        brary. At the time the commissionerscourt receives such a
        petition, Article 1678 decrees that "said court shall proceed
        to establish and provide for the maintenance of suchlibrary,
        according to the further provisions of this title." The Legis-
        lature could hardly have made its intentionsany more certain.
               A further question has bezn raised as to the meaning of
        Article 1678, when it refers to           a majority of the
        voters . . .' Please be advised that it is the'holdingof this
        office that the definition found in Section 2, Article VI of
        the Texas Constitutionapplies here. The petition that is in
        question is not a vote for the purpose of issuing bonds or other-
        wise lending credit, or expendingmoney or assuming any debt,
        and therefore may not, by the terms of Section 3a, Article VI,
        Texas Constitution,be limited to property ownin taxpayers.
        King vs. Carlton IndependentSchool District, 15f?Tex. 365, 295
         . . 408 (1956).
               We will describe the effect of Article 1679, as It ope-
        rates in conjunctionwith Articles 1677 and 1678:   When a county
        free library has been authorized, either by the voluntary act
        of the commissionerscourt or by the involuntaryact of the
        commissionerscourt in response to a petition signed by a majorl-
        ty of the voters, Article 1678 directs that said court "shall
        proceed to establish and provide for the maintenance of.such
        library according to the further provisions of this title." Thus,
        the establishmentof the library is provided for in Article 1678
        and, once a sufficientpetition has been presented, the commls-
        sloners court has no power to refuse to establish it. Article
        1679 provides for the maintenance of the library from tax funds,
        and places discretion in the commissionerscourt for the allo-
        cation of tax funds to the various library purposes In an amount
                                                               .   .




Hon. Burton S. Burks, Sr., Page 4 (WW-1494)


not to exceed 12# on the $100 valuation of all property in
the county which comes within the categories set forth In
the~statute. In the event,  apparently anticipated In your
request, that the commissionerscourt is compelled to es-
tablish the 'countyfree library, but refuses to provide sub-
stantial funds for its oweration and maintenance.there Is
no readily apparent mea&whereby the said court-may be.
forced'to so provide funds.~ If a commissionerscourt is
antagonisticto the wishes of the people, the electoratehas
Its obvious remedy in the ballot.
                           SUMMARY
         Article 1678, Vernon's Civil Statutes,ap-
         plies to the whole of Hood County, there being
         no free public library In any Incorporated
         area in the said county.
         A petition for the establishmentof a county
         free library may be signed by any qualified
         voter, and a sufficientpetition makes it in-
         cumbent upon the commissionerscourt to es-
         tablish such a library as soon after its pre-
         sentation as may be practicable.
         Article 1679, Vernon's Civil Statutes, au-
         thorizes the commissionerscourt to set aside
         tax funds to maintain a county free library,
         and the statute vests discretion in the said
         court as to the amount set aside.
                              Yours very truly,
                              WILL WILSON
                              Attorney General of Texas
                                                          ,
                              BY   v-d-
                                   Malcolm L. Quick
                                   Assistant
MLQ:ms
.   -




        Hon. Burton S. Burks, Sr., page 5 (WW-1994)


        APPROVED:
        OPINION COMMI'J?TEE
        W. V. Geppert, Chairman
        Albert Pruett
        Paul Phy
        REVIEWED FOR THE ATTORNEY GENERAL
        By: Leonard Passmore